Citation Nr: 0531032	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for genital herpes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
(low back disability).  

3.  Entitlement to an initial compensable evaluation for 
partial removal of the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1975 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, among other things, granted the 
veteran's claims of entitlement to service connection for 
genital herpes, evaluated as noncompensable effective March 
1, 2001, and degenerative disc disease of the lumbar spine, 
evaluated as 10 percent disabling effective March 1, 2001.  
In October 2001, the veteran filed a notice of disagreement 
contesting only these issues.  In May 2002, the RO issued a 
Statement of the Case, and in June 2002 the veteran filed his 
Substantive Appeal.

In a June 2002 rating decision, the RO continued the 
veteran's noncompensable rating for his service-connected 
genital herpes and granted service connection for partial 
removal of coccyx, adding this disability to the evaluation 
of degenerative disc disease of the lumbar spine and 
continuing the 10 percent evaluation for this condition. 

When this case was previously before the Board, it was 
remanded for further development and adjudication.  
Subsequently, in a June 2005 rating decision, the RO 
increased the evaluation of the veteran's genital herpes to 
10 percent disabling; and listed degenerative disc disease, 
evaluated as 10 percent disabling, and partial removal of the 
coccyx, evaluated as zero percent, as separate and distinct 
service-connected conditions.  Thus, the Board construes the 
issues on appeal as listed on the cover page.

As the veteran is in receipt of less than the maximum 
schedular rating for each of his disabilities, these issues 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (regarding consideration of staged ratings following 
an initial grant of service connection).


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking higher 
ratings, nor the revised criteria, which became effective 
August 30, 2002, are more favorable to the veteran's claim.
   
2.  The medical evidence does not show that the veteran's 
genital herpes is manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement, nor does 
the evidence support a finding that the veteran's condition 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period. 

3.  The veteran's low back disability is manifested by pain 
and is considered moderate during flare-ups, with recurring 
attacks; however, even when pain and flare-ups are 
considered, the veteran's low back condition is not shown to 
result in functional loss consistent with or comparable to 
severe limitation of motion of the lumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

4.  The medical evidence does not show that the veteran's 
partial removal of the coccyx is productive of painful 
residuals.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for genital herpes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Code 7804, 7806 
(2002, 2005).

2.  The criteria for the assignment of an initial evaluation 
of 20 percent for the degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A. § 1155, 5107, (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Codes 5237, 5243 (effective September 26, 2003).

3.  The criteria for the assignment of a compensable 
evaluation for partial removal of the coccyx have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5298 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in March 2004, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims of entitlement to an increased 
evaluation in his service-connected disabilities, as well as 
the types of evidence VA would assist him in obtaining.  
Specifically, the veteran was informed that he must provide 
evidence showing that his service-connected disabilities had 
gotten worse.  The veteran was also requested to send recent 
(preferably within the past twelve months) medical records. 

In addition, the veteran and his representative were provided 
with a copy of the June 2001, June 2002, and June 2005 rating 
decisions, the May 2002 Statement of the Case, and the June 
2005 Supplemental Statement of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, as well as the RO's VCAA 
and development letters, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the June 2005 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations in connection with his claims, and statements 
submitted by the veteran and his representative in support of 
his claims.  In addition, the Board notes that this matter 
has been remanded for further development and adjudication, 
including the procurement of additional VA examinations in 
connection with the veteran's claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.	Entitlement to an initial evaluation in excess of 10 
percent 
for genital herpes.

In this case, the veteran seeks a higher evaluation for his 
service-connected genital herpes.

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (Jul. 31, 2002); now codified at 
38 C.F.R. § 4.118.  Where laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The veteran's skin condition is currently rated as 10 percent 
disabling under Diagnostic Code 7804 by analogy to a painful 
and tender scar.  The veteran's condition was previously 
coded under Diagnostic Code 7806, governing dermatitis or 
eczema.  

The revised Diagnostic Code 7804 provides for a maximum 10 
percent evaluation where a scar is superficial and painful 
upon examination.  Note 1 to this code states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  The previous Diagnostic Code 7804 is nearly 
identical to the revised code, providing for a maximum 10 
percent evaluation for superficial scars that are tender and 
painful on objective demonstration.

Pursuant to the former criteria, under Diagnostic Code 7806, 
a 10 percent evaluation was warranted where the skin 
disability was productive of exfoliation exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria for Diagnostic Code 7806, if 
the condition covers an area of less than 5 percent of the 
entire body or exposed areas affected, and no more than 
topical therapy is required during the past 12-month period, 
a zero percent rating is warranted.  If at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or if intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past twelve-month 
period, a 10 percent rating is warranted.  A 30 percent 
rating requires 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a maximum rating of 60 percent under the 
revised criteria is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more 
than 40 percent of exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
twelve-month period.

The medical evidence in this case contains VA examinations in 
January 2001 and April 2004, as well as VA treatment records 
of the veteran's condition.   In January 2001, the veteran 
was examined with respect to his genital herpes.  The veteran 
described his first outbreak as occurring in October 1979 and 
stated that he has continuing outbreaks every two to three 
months lasting from two to three weeks at a time.  Itching 
pain and a rash accompany these symptoms.  He was prescribed 
medication. Upon examination no herpetic lesions were 
visible, but pain was present on palpation of the left 
epididymis, though not on the right.  The veteran was 
diagnosed with genital herpes, no lesions currently present.  

In April 2004, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
stated that the veteran's claims file was reviewed in 
connection with the examination.  It was noted that the 
veteran has a history of genital herpes and that the veteran 
reported outbreaks every two to three months for which he 
takes Famvir.  During outbreaks the veteran has blistering 
around the corona of the penis, but no other open areas.  No 
malignant or benign neoplasms were noted and there was no 
urticaria.  Upon examination the veteran was found to have 
some redness around the corona of the penis, which occupies 
maybe one percent of his total body surface area.  There was 
some hypopigmentation at this area, but no tenderness.  The 
examiner stated that the veteran's genital herpes does 
manifest with blistering during outbreaks and has some 
exudation and exfoliation as it heals.  Exudation lasts 
approximately a week after the blistering resolves.  It was 
also noted to be painful during the outbreak period, but no 
extensive exfoliations or crusting was found.  There was also 
no evidence of any systematic nervous manifestations and it 
would not be considered exceptionally repugnant.  The 
affected area was noted to be maybe one to two percent of the 
entire body surface area, and after extensive questioning the 
examiner stated that the veteran had never had any 
corticosteroid or any immunosuppressive drugs given 
systematically for his genital herpes.  

Based on the foregoing, an evaluation in excess of 10 percent 
for the veteran's genital herpes is not warranted.  The 
maximum available under both the old and new Diagnostic Code 
7804 is 10 percent disabling, which is the veteran's current 
evaluation.  And with respect to Diagnostic Code 7806, the 
medical evidence does not show constant exudation or itching, 
extensive lesions, or marked disfigurement, required for a 
higher evaluation under the prior Diagnostic Code 7806.  And 
the evidence does not support a finding that the veteran's 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas be affected, or that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period, as required under the revised code.  The veteran's 
current 10 percent evaluation for his condition is therefore 
continued.
 
B.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

Next, the veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine.

Here, the Board notes that the regulations governing the 
veteran's degenerative disc disease of the lumbar spine claim 
have changed since the time he filed his claim for service 
connection.  As noted above, where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.  In addition, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

In this case, the veteran's degenerative disc disease of the 
lumbar spine is currently evaluated as 10 percent disabling 
under Diagnostic Code 5237, effective after September 26, 
2003.  In this case, however, the veteran's low back 
disability could also be evaluated under Diagnostic Codes 
5292 and 5295, effective prior to September 26, 2003, 
Diagnostic Code 5293 effective prior to and after September 
23 2002, and under Diagnostic Codes 5235 to 5243 under a 
revised general rating formula for diseases and injuries of 
the spine, effective after September 26, 2003.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

Diagnostic Code 5292, in effect until September 26, 2003, 
provides a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 10 percent evaluation is warranted for intervertebral 
disc syndrome where the disability is mild; a 20 percent 
evaluation is warranted where the disability is moderate with 
recurring attacks; a 40 percent evaluation is warranted where 
the disability is severe with recurring attacks and 
intermittent relief; and a 60 percent evaluation is warranted 
where the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's degenerative disc disease of the lumbar spine more 
nearly approximates a schedular evaluation of 20 percent. 

In this case, the veteran was afforded two VA examinations, 
in January 2001 and April 2004, in connection with his claim.  
In addition, the record contains additional VA treatment 
records.   In the January 2001 examination, the veteran 
described having severe back pain and removal of the coccyx 
bone.  He stated that he cannot pick up weights or do "rough 
exercises" without back pain, weakness, lack of endurance or 
stiffness.  He was reported to have a bulging disc at the L4-
L5 region.  Upon examination of the lumbar spine, the veteran 
was without painful motion, muscle spasm or weakness.  
Tenderness was present over the lower lumbar paraspinal 
musculature.  The coccyx region was nontender and there were 
no scars apparent in this region.  Straight leg raises were 
negative, bilaterally, and his range of motion was full with 
complaints of pain throughout all ranges of motion.  The 
examiner stated that "there is no additional DeLuca issue."  
A neurological examination of the veteran's lower extremities 
was within normal limits, as was his motor strength.  An MRI 
report dated in October 2000 found mild disc bulging at L4-
L5.  No disc herniation or significant spinal stenosis was 
found.  The veteran was diagnosed with L4-L5 degenerative 
disc disease and status post removal of coccyx bone with 
continued residual pain.  

In March 2002, the veteran was given an x-ray for the purpose 
of confirming his history of having the coccyx removed in the 
past.  According VA physician, D.A.B., M.D., who interpreted 
the x-ray films in April 2002, the sacral vertebrae were 
intact; the tip of the coccyx appeared absent and could have 
been removed; and the proximal coccyx appeared in place.  No 
other abnormalities were noted.

In April 2004, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
stated that the veteran's claims file was available and 
reviewed in connection with his claim.  The examiner noted 
that there is no evidence in the veteran's file indicating 
that the veteran's coccyx was removed.  There were no 
surgical reports and only one 1982 note which stated that the 
veteran was being admitted for surgery.  The examiner also 
noted numerous evaluations for low back pain, and the 2002 x-
ray showing that the tip of the coccyx was possibly removed.  
The examiner also noted the veteran's history of back pain, 
including surgery in 1984 and subsequent low back pain with 
evidence of arthritis on x-rays.  The veteran reported 
difficulty bending and stated that he takes Motrin for pain.  
The veteran also stated that he uses Flexeril daily and uses 
warm baths.  He described having flare-ups weekly which last 
approximately two days.  The veteran stated that did not miss 
work because of these episodes.  The examiner found that 
additional functional incapacity secondary to flare-ups would 
be an additional 20 percent.  The veteran denied radiation of 
the pain and does not use any assistive devices to walk.  The 
veteran reported no surgery since his reported coccyx removal 
in 1984.  Upon examination, the veteran was found to have a 
normal gait.  His range of motion was 0 to 80 degrees forward 
flexion, with pain in the low back at 80 degrees.  Backward 
extension was 20 degrees, with pain at 20 degrees.  No 
radiation of pain was noted.  Objective evidence of painful 
motion included grimacing.  There was no spasm and no 
postural abnormalities.  In addition, the examiner found 
positive pinprick sensation from the sacrum down, no bowel or 
bladder incapacitation, motor strength of 5/5 equally in the 
lower extremities, no muscular atrophy, and intact deep 
tendon reflexes.  Diagnostic testing revealed minimal 
scoliosis, minor degenerative changes and no compression 
deformity.  A sacrococcygeal film revealed that the coccyx 
was present.  The examiner noted that this film was reviewed 
with the radiologist in light of the veteran's medical 
history and all segments appeared to be present.  The veteran 
was diagnosed with lumbosacral strain with no radiological 
evidence of coccyx removal.  The examiner then noted that the 
flare-ups of the veteran's low back pain would be considered 
moderate with recurring attacks.  They would not be 
considered severe.  The examiner also found that the veteran 
had not suffered any incapacitating episodes within the last 
twelve months.  The examiner noted that the veteran has 
episodes approximately once a week but that the veteran is 
able to work, although his functional capacity is reduced by 
approximately 20 percent during these episodes.  Finally, the 
examiner noted that, because there is no evidence of coccyx 
removal, the veteran's symptoms can be attributed to 
residuals of his degenerative joint disease of the spine.  
The veteran also has no radiating or neurological symptoms 
attributable to his low back condition.  

Based on the foregoing, the veteran's condition most closely 
approximates a 20 percent evaluation under former Diagnostic 
Code 5293.

Under the former Diagnostic Code 5293, a 20 percent 
evaluation is warranted where the disability is moderate with 
recurring attacks.  In this case, the April 2004 VA examiner 
found that flare-ups of the veteran's low back pain would be 
considered moderate with recurring attacks.  They would not, 
however, be considered severe.  The examiner also noted that 
the veteran has episodes of low back pain approximately once 
a week but that the veteran is able to work, although his 
functional capacity is reduced by approximately 20 percent 
during these episodes.  Based on these comments, the Board 
finds that the veteran's low back condition more nearly 
approximates a 20 percent evaluation under former Diagnostic 
Code 5293.

Here, the Board notes that under the former Diagnostic Code 
5293, an evaluation in excess of 20 percent is warranted for 
intervertebral disc syndrome where the disability is severe 
with recurring attacks and intermittent relief, or where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  Here, however, both VA 
examiners that evaluated the veteran's condition noted no 
neurologic symptoms in connection with his condition.  And 
there is no medical finding indicating that the veteran's 
disability is severe with recurring attacks and intermittent 
relief, or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  A higher evaluation under 
Diagnostic Code 5293 is therefore not warranted.  

And the veteran's condition does not warrant an increase 
beyond 20 percent under the other relevant Diagnostic Codes.  
Here the Board notes that under the former Diagnostic Code 
5295, in effect prior to September 26, 2003, a 10 percent 
evaluation is warranted when the disability is productive of 
characteristic pain on motion, and a 20 percent evaluation is 
warranted when the disability is productive of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating 
under this code requires that the disability be productive of 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion.  The evidence in 
this case revealed no spasm or loss of lateral spine motion, 
unilateral, in a standing position.  There is also no 
evidence of severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  A 
higher evaluation under this code is therefore not warranted.  

Under former Diagnostic Code 5292, a higher evaluation is 
warranted only where there is severe limitation of motion.  
In January 2001, the veteran's range of motion was considered 
normal, and in April 2004 it registered as slight with pain 
in the extreme ranges.  This does not meet the criteria for 
severe limitation of motion.

A higher evaluation under revised Diagnostic Code 5293, 
adopted in September 2002, and the new general rating formula 
for the spine adopted in September 2003 is also not 
warranted. 

Under revised Diagnostic Code 5293, when rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  Here, however, the April 2004 
VA examiner specifically found that the veteran had no 
incapacitating episodes in the twelve month prior to the 
examination.

In this regard, the Board also notes that under revised 
Diagnostic Code 5293 (recoded 5243), separate evaluations of 
neurologic manifestations are warranted to the extent that 
these are manifestations of his low back pathology.  As noted 
above, though, the veteran has not complained of such 
manifestations, and neither VA examiner found any separate 
neurologic conditions in connection with the veteran's low 
back condition.  Thus, the Board determines that the evidence 
of record does not support a finding that the veteran has 
developed a separate neurologic abnormality in connection 
with his low back disability.  Accordingly, a separate 10 
percent disability rating for neurologic manifestations is 
not warranted.  

And under the September 2003 general rating formula, a higher 
evaluation would be warranted only if there is a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, unfavorable ankylosis of the entire thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  As the 
record indicates, this is not the case with the veteran.

Finally, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45), in order to determine whether a higher 
evaluation may be warranted for his low back disability.  
While recognizing that the veteran has pain on movement, as 
described above, the record reflects no objective evidence of 
actual impairment of his back upon clinical examination, as 
caused by such pain.  And, while the veteran was found to 
have approximately a 20 percent reduction in functionality 
during flare-ups in his low back condition, the Board has 
considered these factors in the evaluation of his condition.  
The Board holds, therefore that a compensable evaluation in 
consideration of DeLuca and applicable VA code provisions 
have already been considered and additional consideration is 
not warranted.  See also 38 C.F.R. § 4.7.  

Thus, the evidence of record warrants an evaluation for the 
veteran's low back disability of 20 percent disabling, but 
presents no basis upon which to grant an evaluation for the 
veteran's low back disability in excess of 20 percent under 
the applicable diagnostic codes.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45.  

In light of the foregoing, the Board concludes that 
entitlement to an initial 20 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 20 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.

C.	Entitlement to an initial compensable evaluation 
for partial removal of coccyx.

Finally, the veteran contends that he is entitled to a 
compensable evaluation for partial removal of coccyx.  
Removal of coccyx is evaluated under Diagnostic Code 5298 and 
warrants a 10 percent evaluation if there are painful 
residuals.  Otherwise a noncompensable evaluation is 
assigned. 

The medical evidence, as set forth more fully above, reveals 
that in January 2001 the VA examiner noted that tenderness 
was present over the veteran's lower lumbar paraspinal 
musculature.  The coccyx region, however, was nontender and 
there were no scars apparent in this region.  The veteran was 
diagnosed with L4-L5 degenerative disc disease and status 
post removal of coccyx bone with continued residual pain.  

In March 2002, the veteran was given an x-ray for the purpose 
of confirming his history of having the coccyx removed in the 
past.  According to VA physician, D.A.B., M.D., who 
interpreted the x-ray films in April 2002, the sacral 
vertebrae were intact; the tip of the coccyx appeared absent 
and could have been removed; and the proximal coccyx appeared 
in place.  No other abnormalities were noted.

In April 2004, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
stated that the veteran's claims file was available and 
reviewed in connection with his claim.  The examiner noted 
that there is no evidence in the veteran's file indicating 
that the veteran's coccyx was removed.  There were no 
surgical reports and only one 1982 note which stated that the 
veteran was being admitted for surgery.  The examiner also 
noted numerous evaluations for low back pain, and the 2002 x-
ray showing that the tip of the coccyx was possibly removed.  
A sacrococcygeal film taken in connection with the 
examination, however, revealed that the coccyx was present.  
The examiner noted that this film was reviewed with the 
radiologist in light of the veteran's medical history and all 
segments appeared to be present.  The examiner also noted the 
veteran's history of back pain, including surgery in 1984 and 
subsequent low back pain with evidence of arthritis on x-
rays.  The examiner went on to detail the veteran's low back 
condition and accompanying pain.  The veteran was diagnosed 
with lumbosacral strain with no radiological evidence of 
coccyx removal.  The examiner then noted that the flare-ups 
of the veteran's low back pain would be considered moderate 
with recurring attacks.  They would not be considered severe.  
Finally, the examiner noted that, because there is no 
evidence of coccyx removal, the veteran's symptoms can be 
attributed to residuals of his degenerative joint disease of 
the spine. 

Based on the foregoing, the veteran's condition does not 
warrant a compensable evaluation under Diagnostic Code 5298.  
Here, the Board notes that while the January 2001 VA 
examination report could be read as indicating painful 
residuals of the veteran's coccyx removal, this is unlikely 
in light of the examiner's finding of no tenderness of the 
coccyx area upon examination.  In addition, the April 2004 
examination report specifically found, when faced with the 
exact question at issue, that the veteran's symptoms 
(including pain) are attributable to residuals of his 
degenerative joint disease of the spine, and not coccyx 
removal.  This was backed by the April 2004 examiner's review 
of the veteran's claims file, an examination of the veteran, 
and x-rays taken in connection with his examination.  As the 
medical evidence is against a showing of painful residuals 
from coccyx removal, a compensable evaluation for partial 
removal of coccyx is not warranted in this case.

D.  Extra-schedular evaluation.

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disabilities, so as to 
warrant referral to the RO for consideration of an assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disabilities under consideration have resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's disabilities have 
necessitated frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for genital herpes is denied.

2.  Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for removal of coccyx 
with degenerative joint disease of the lumbar spine is 
granted.

3.  Entitlement to an initial compensable evaluation for 
partial removal of coccyx is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


